Citation Nr: 1736325	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-20 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus, type II, and as due to exposure to herbicides/Agent Orange (AO).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran did not initially request a hearing, but, in November 2014, the Veteran requested a videoconference hearing. In February 2015, the Board received the Veteran's request to withdraw his request for a videoconference hearing. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

A Supplemental Statement of the Case (SSOC), issued by the RO in August 2016, continued to deny service connection for the Veteran's glaucoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's glaucoma is not caused or aggravated by service-connected diabetes mellitus, type II.

2. The Veteran's glaucoma is not presumed to be caused by exposure to herbicides/AO in service.

3. The Veteran's glaucoma was not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1. The Veteran's glaucoma was not proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2016)

2. The Veteran's glaucoma was not incurred in active duty service, nor was it caused by exposure to AO/herbicides in service, and it may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II. Service Connection - Glaucoma

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases will be service-connected even if there is no in-service record of the disease in service. 38 C.F.R. § 3.307(a)(6), (d), 3.309(e). Notwithstanding the foregoing presumptions, a Veteran is not precluded from establishing service connection due to exposure to herbicides with proof of direct causation. Combee v. Brown, 38 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Veteran was diagnosed with glaucoma in 2008, meeting the first requirement for service connection. The Veteran alleges that his glaucoma is proximately due to or the result of his service-connected diabetes mellitus, type II. While the Board notes the Veteran is competent to report symptoms of his disability and a contemporary medical diagnosis, the Veteran is not competent to determine the cause of his disability. Jandreau, 492 F.3d at 1376-77. The VA examiner in May 2013 opined that glaucoma is not a complication of diabetes mellitus. The examiner noted that glaucoma is common in people with diabetes mellitus and diabetes mellitus is common in people with glaucoma, but noted that there is no medical research to establish that glaucoma is caused by diabetes mellitus. The examiner concluded that glaucoma is not a complication of diabetes mellitus and a fair reading of the opinion is that there is no causal relationship between them, either by causation or aggravation.  As there is no correlation between the Veteran's glaucoma and service-connected diabetes mellitus, service connection must be denied on a secondary basis.

When the Veteran filed his substantive appeal, Form 9, in July 2013 he asserted that his glaucoma was caused by his exposure to AO/herbicides in Vietnam. The Veteran's military personnel records do support that the Veteran served in Vietnam from January 1969 to January 1970, and, therefore, exposure to AO/herbicides is presumed. However, VA has determined that there is no positive association between exposure to herbicides, including AO, and glaucoma, and the Veteran has not provided any medical research or any other competent evidence to support a finding that the Veteran's glaucoma was caused by exposure to AO/herbicides while in Vietnam. 38 C.F.R. §§  3.307, 3.309.

Though the Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, nor has the Veteran's disability been found to have been caused by his service-connected diabetes mellitus, his claim must still be reviewed to determine whether service connection can be granted on another basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection. 

As noted above, the Veteran does have a current diagnosis of glaucoma, however, there is no indication in the Veteran's service treatment records that the Veteran was diagnosed with glaucoma or treated for any symptoms of glaucoma while in service. Absent an in-service incurrence of glaucoma, service-connection must be denied on a direct basis. 

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.


ORDER

Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus, type II, and as due to exposure to herbicides/AO is denied.



____________________________________________
K. J Alibrando
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


